fDetailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 11-12, 15, 17, and 18 are pending. Claims 2-10, 13-14 and 16 are canceled. Amendments which specify that the same hot-forming process is not performed on a second part have overcome the rejections under 35 USC 112(b). Amending to add “wherein the cold formed tube part is disposed in a load path of a bodyshell of the motor vehicle” overcome the rejections of claim 18 under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US20100084892) in view of Zimmermann (US20140166166), Frayne (US patent no. 2891804) and Useinov (I. A. Useinov et al., "Apparatus for heat treating sleeve pipes after thread cutting," Metal Science & Heat Treatment, vol. 16, Nos. 7-8, pp. 594-596, Jul.-Aug. 1974 (publ. Jan. 1975)). Useinov had been cited in previous rejections.
Regarding claim 1, Yoshida discloses a structural component of a load path of a bodyshell of a motor vehicle [0003-04], [0006-07], [0038], [0048], [0390-391]. In forming this component Yoshida discloses producing a tube part with steps comprising: producing a strip-metal, and producing a tube (tubular, pipe, a material with a closed cross section having a round shape or the like) part by forming the strip-metal [0097-98], [0359-363]. Yoshida discloses selectively performing a heat treatment in one portion of the tube part (quenched portion) and not performing that heat treatment in another portion (not quenched portion) of the formed tube part [0417-420]. Yoshida discloses that the heat treatment comprises quenching [0416-419] and that the metal on which the treatment is applied are quench-hardenable [0418-423]; therefore, Yoshida meets the claimed limitation for hardening in certain portions and not hardening in certain portions. Yoshida discloses embodiments in which the tensile strength is greater than 1300 MPa in the hardened (heat treated) portions [0418-419], [0421-424].
Yoshida is silent on the yield point of the hardened portion of the tube; however, Yoshida does disclose that the hardened portion of the tube has a 100% martensitic structure, and the tube part as a whole is martensite with minute amounts of ferrite [0418-0421], and Yoshida discloses an example formed of a steel comprising 0.20% C 1.32% Mn, and 0.0013% B [0423]. It is noted that the present disclosure indicates that the strength properties are attained by forming martensite from a steel comprising 0.19-0.25% C, 1.10-1.40% Mn, and 0.001-0.005% B (paragraph [0010] of the present disclosure). The yield point is a material property that is 
Yoshida discloses forming the tube part from a steel (a metal) strip [0359-363], and instant claim 1 claims a steel sheet blank; however, one of ordinary skill in the art would recognize the difference between a steel strip and a sheet metal blank as an obvious difference in shape between flat, formable bodies of metal. See MPEP2144.04(IV).
Yoshida discloses connecting the partially hardened tube part structural components to other structural components [0066-67], [0415], [0464-469], specifically securing structural components to each other [0466-67].  Securing structural components of a motor vehicle either to each other, meets the broadest reasonable interpretation of mounting a unit of a motor vehicle on the tube part. Yoshida discloses that portions of the tube part to be attached are designed to support and respond to an impact load [0048-50], and the path through which a force disperses through the structure is a load path; therefore, the part disclosed by Yoshida does render obvious the limitation of disposing the limitation of disposing the tube part in a load path.
Yoshida discloses that the heat treatment occurs above a phase transition temperature [0420-423], and martensite requires heating above a phase transition temperature to form; therefore, the hardening disclosed by Yoshida meets the temperature requirements of the hot 
Zimmermann teaches producing a structural component for a motor vehicle [0003], [0010], [0060], by hot forming and press hardening a blank in certain portions and not hardening in other portions of the blank [0011], [0022], [0035-36]. As an example Zimmermann discloses using aa steel of which an example comprises 0.19-0.25% C, 1.10-1.40% Mn, and 0.002-0.005% B [0051], which meets both the composition of the steel used by Yoshida [0423] and the present disclosure (paragraph [0010]). Zimmermann teaches that the hot forming and press hardening occur simultaneously with the same tool [0034], [0049], [0053]. The hardened region taught by Zimmermann achieves its hardness through conversion to martensite [0065], and Zimmermann teaches that the hardened region preferably has a tensile strength of greater than 1400 N/mm2 (1400 MPa) [0030]. Zimmermann further teaches that the part to be hot formed and press hardened is formed through cold forming before being heated to a hot working (austenitizing) temperature (claim 13).
Both Yoshida and Zimmermann teach forming structural components of motor vehicles by selectively hardening portions of a steel preform of substantially similar compositions. 
It would have been obvious for one of ordinary skill in the art to press harden during a hot forming step in the process disclosed by Yoshida because Zimmermann teaches that hot forming during press hardening is effective in producing the same type of product from the same material and the same strength requirements as the method for producing a component disclosed by Yoshida. It would have been necessary for one of ordinary skill in the art to form the tube component disclosed by Yoshida at some temperature, and in determining that temperature it would have been obvious for one of ordinary skill in the art to look to the art. In looking to the art it would have been obvious for one of ordinary skill in the art to form the tube part at a cold forming conditions before hardening which Zimmermann teaches as appropriate for forming parts to be hardened. 

Frayne teaches mounting a cylinder to a base in a motor vehicle via threads (column 2 lines 17-42, Figs. 2-4). Frayne teaches that the threads alloy for easy interconnection and adjustment of the cylindrical portions (column 2 lines 23-28) thereby teaching mounting units of a motor vehicle through threaded engagement.
Both Yoshida and Frayne teach connecting axially elongated structures in motor vehicles.
It would have been obvious for one of ordinary skill in the skill in the art to mount the tube part disclosed by Yoshida via threads which Frayne teaches is convenient for connecting elongated structures in a motor vehicle. In order to mount via threads, it would have been necessary for one of ordinary skill in the art to machine treads into the tube part disclosed by Yoshida, and it would have been obvious for one of ordinary skill in the art to machine the threads in the portion of the tube part which are not hardened.
The machining for attachment disclosed by both Yoshida [0044], [0374-376] and Zimmermann [0026] are performed after the tube part is partially hardened. Yoshida in view of Zimmermann and Frayne does not disclose machining the threads into the tube part before the hardening.
Useinov teaches a method for producing a high-strength tube part (page 594 first paragraph). Useinov introduces threads in a steel tube part (page 594 first paragraph, page 1 final paragraph), and then hardens the tube part forming a high-strength tube part (page 595 first to fourth paragraphs). Useinov teaches that machining, particularly threading in the raw 
Both Yoshida in view of Zimmermann and Frayne and Useinov teach producing high-strength tube parts from steel. 
It would have been obvious to one of ordinary skill in the art to machine threads onto the tube part disclosed by Yoshida in view of Zimmermann and Frayne before hardening (into the raw tube part). Useinov teaches that machining threads before hardening is economically beneficial.
Regarding claim 11, Both Yoshida [0423] and Zimmermann [0051] disclose using steels with substantially similar compositions. As Zimmermann teaches that this steel is appropriate for hot forming [0026], [0049], [0051], [0053]. It would have been obvious to one of ordinary skill in the art that the material which Yoshida discloses using is a hot-formable steel. 

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US20100084892) in view of Zimmermann (US20140166166), Davis (US 20140265449) and Useinov (I. A. Useinov et al., "Apparatus for heat treating sleeve pipes after thread cutting," Metal Science & Heat Treatment, vol. 16, Nos. 7-8, pp. 594-596, Jul.-Aug. 1974 (publ. Jan. 1975)).
Regarding claim 1, Yoshida discloses a structural component of a load path of a bodyshell of a motor vehicle [0003-04], [0006-07], [0038], [0048], [0390-391]. In forming this component Yoshida discloses producing a tube part with steps comprising: producing a strip-metal, and producing a tube (tubular, pipe, a material with a closed cross section having a round shape or the like) part by forming the strip-metal [0097-98], [0359-363]. Yoshida discloses selectively performing a heat treatment in one portion of the tube part (quenched portion) and not performing that heat treatment in another portion (not quenched portion) of the formed tube part [0417-420]. Yoshida discloses that the heat treatment comprises quenching [0416-419] and 
Yoshida is silent on the yield point of the hardened portion of the tube; however, Yoshida does disclose that the hardened portion of the tube has a 100% martensitic structure, and the tube part as a whole is martensite with minute amounts of ferrite [0418-0421], and Yoshida discloses an example formed of a steel comprising 0.20% C 1.32% Mn, and 0.0013% B [0423]. It is noted that the present disclosure indicates that the strength properties are attained by forming martensite from a steel comprising 0.19-0.25% C, 1.10-1.40% Mn, and 0.001-0.005% B (paragraph [0010] of the present disclosure). The yield point is a material property that is inseparable from the process of making a material and the chemical composition. When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the chemical composition, martensitic microstructure, and the tensile strength disclosed in the press hardened portions of the tube part of Yoshida, the tube parts disclosed by Yoshida would be expected to have a yield point of greater than 950 MPa.
Yoshida discloses forming the tube part from a steel (a metal) strip [0359-363], and instant claim 1 claims a steel sheet blank; however, one of ordinary skill in the art would recognize the difference between a steel strip and a sheet metal blank as an obvious difference in shape between flat, formable bodies of metal. See MPEP2144.04(IV).
Yoshida discloses connecting the partially hardened tube part structural components to other structural components of a motor vehicle [0066-67], [0415], [0464-469], specifically 
Yoshida discloses that the heat treatment occurs above a phase transition temperature [0420-423], and martensite requires heating above a phase transition temperature to form; therefore, the hardening disclosed by Yoshida meets the temperature requirements of the hot forming, but Yoshida does not disclose that forming occurs during the hardening heat treatment. Yoshida is further silent on the temperature at which the tube part is formed. 
Zimmermann teaches producing a structural component for a motor vehicle [0003], [0010], [0060], by hot forming and press hardening a blank in certain portions and not hardening in other portions of the blank [0011], [0022], [0035-36]. As an example Zimmermann discloses using aa steel of which an example comprises 0.19-0.25% C, 1.10-1.40% Mn, and 0.002-0.005% B [0051], which meets both the composition of the steel used by Yoshida [0423] and the present disclosure (paragraph [0010]). Zimmermann teaches that the hot forming and press hardening occur simultaneously with the same tool [0034], [0049], [0053]. The hardened region taught by Zimmermann achieves its hardness through conversion to martensite [0065], and Zimmermann teaches that the hardened region preferably has a tensile strength of greater than 1400 N/mm2 (1400 MPa) [0030]. Zimmermann further teaches that the part to be hot formed and press hardened is formed through cold forming before being heated to a hot working (austenitizing) temperature (claim 13).
Both Yoshida and Zimmermann teach forming structural components of motor vehicles by selectively hardening portions of a steel preform of substantially similar compositions. 

Yoshida discloses cutting and punching, which are both types of machining, in the portion which is not hardened [0044], [0374-376]. Zimmermann further discloses cutting and/or machining in the region that is not hardened [0026]. Yoshida discloses connecting finished structural components to other structural components of a motor vehicle [0066-67], [0415], [0464-469].  Yoshida in view of Zimmermann does not disclose machining threads into the tube part for connecting.
Davis teaches attaching objects to structural components of vehicles such as A, B, C, and/or D [0001]. Davis teaches attaching the objects to the support portions by inserting threaded fasteners in threaded bores of support portions [0014]. It is noted that in forming a threaded bore within a support portion, it is necessary to introduce threads in at least some portion of the structural component (the bore).
Both Yoshida and Davis teach connecting structural components of a vehicle to some other portion of the vehicle. Yoshida discloses that the structural components formed by the process include A and B pillars [0100], [0127], [0207], [0221], [0397].
It would have been obvious for one of ordinary skill in the skill in the art to mount the tube part disclosed by Yoshida through a fastener in a threaded bore which Davis teaches is 
The machining for attachment disclosed by both Yoshida [0044], [0374-376] and Zimmermann [0026] are performed after the tube part is partially hardened. Yoshida in view of Zimmermann and Davis does not disclose machining the threads into the tube part before the hardening.
Useinov teaches a method for producing a high-strength tube part (page 594 first paragraph). Useinov introduces threads in a steel tube part (page 594 first paragraph, page 1 final paragraph), and then hardens the tube part forming a high-strength tube part (page 595 first to fourth paragraphs). Useinov teaches that machining, particularly threading in the raw (unhardened) produces high-strength tube parts with good mechanical properties (page 595 fifth and final paragraphs) and is economically beneficial (page 596 third paragraph).
Both Yoshida in view of Zimmermann and Davis and Useinov teach producing high-strength tube parts from steel. 
It would have been obvious to one of ordinary skill in the art to machine threads onto the tube part disclosed by Yoshida in view of Zimmermann and Davis before hardening (into the raw tube part). Useinov teaches that machining threads before hardening is economically beneficial.
Regarding claim 11, Both Yoshida [0423] and Zimmermann [0051] disclose using steels with substantially similar compositions. As Zimmermann teaches that this steel is appropriate for hot forming [0026], [0049], [0051], [0053]. It would have been obvious to one of ordinary skill in the art that the material which Yoshida discloses using is a hot-formable steel. 

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US20100084892) in view of Zimmermann (US20140166166) and Frayne (US patent no. 2891804) as applied to claims 1 and 11 above, or alternatively Yoshida (US20100084892) in view of Zimmermann (US20140166166) and Frayne (US patent no. 2891804) as applied to claims 1 and 11 above and further in view of Streubel (US patent no. 6758921).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US20100084892) in view of Zimmermann (US20140166166) and Davis (US 20140265449) as applied to claims 1 and 11 above, or alternatively Yoshida (US20100084892) in view of Zimmermann (US20140166166) and Davis (US 20140265449) as applied to claims 1 and 11 above and further in view of Streubel (US patent no. 6758921).
Regarding both rejections over Yoshida in view of Zimmermann and Frayne and Yoshida in view of Zimmermann and Davis, Yoshida discloses an example formed of a steel comprising 0.20% C, 0.22% Si, 1.32% Mn, 0.016% P, 0.002% S, 0.20% Cr, 0.020% Ti, and 0.0013% B [0423]. As an example Zimmermann discloses using aa steel of which an example comprises 0.19-0.25% C, 0.15 to 0.30% Si, 1.10-1.40% Mn, 0 to 0.025% P, 0 to .015% S, 0-0.35% Cr, 0-0.35% Mo, 0.02-0.05% Ti, 0.002-0.005% B, and 0.02-0.06% Al [0051]. It is noted that the present disclosure indicates that a steel comprising 0.19-0.25% C, 1.10-1.40% Mn, and 0.001-0.005% B is a conventional manganese boron containing streel, (paragraph [0010] of the present disclosure) and 22MnB5 is discussed in  this paragraph. Though neither Yoshida nor Zimmermann identify the example steel ass 22MnB5, given the example steels disclosed by both Yoshida and Zimmermann, a manganese boron steel grade of 22MnB5 would appear to be obvious in view of both references.
In the event that the examples of Yoshida and Zimmermann do not render claim 12 obvious, claim 12 would have been obvious to one of ordinary skill in the art over Yoshida in view of Zimmermann and Streusel.

Both Streubel and Yoshida teach forming a tube part from a steel blank and hardening the formed tube part.
It would have been obvious to select 22MnB5 as the material for forming the tube part from a tube blank as disclosed by Yoshida. Such one of ordinary skill in the art would be motivated to use 22MnB5 to form a tube part which is then hardened because Streubel specifically teaches using 22MnB5 to form a tube part which is then hardened. 

Claims 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US20100084892) in view of Zimmermann (US20140166166) and Frayne (US patent no. 2891804) as applied to claims 1, 11 above, and further in view of Jung (EP-2762577-A1).
Claims 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US20100084892) in view of Zimmermann (US20140166166) and Davis (US 20140265449) as applied to claims 1, 11 above, and further in view of Jung (EP-2762577-A1).
Regarding claims 15 and 17 over Yoshida in view of Zimmermann and Frayne and over Yoshida in view of Zimmermann and Davis, Yoshida does not disclose providing a corrosion resistant layer.
Jung teaches manufacturing a steel product with regions of different strength [0001]. Jung teaches using a laser to heat treat portions of the steel creating high-strength-regions [0012-13], [0045-46]. Jung teaches that the steel is hardened [0023]. Jung teaches applying a corrosion resistant layer (oxidation resistance) to the steel sheet blank thereby providing a steel 
Both Yoshida and Jung teach hardening steel parts for motor vehicles. 
In order to prevent oxidation it would have been obvious to one of ordinary skill in the art to apply a corrosion resistant layer to the steel strip blank disclosed by Yoshida. Jung teaches that applying the layer prevents oxidation of flat steel blanks. In applying the layer to the strip metal blank disclosed by Yoshida, the formable steel disclosed by Yoshida is provided with a corrosion resistant layer satisfying both claims 15 and 17.


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 requires both that the unit be mounted on the tube part and the tube part be disposed in a load path. Claim 18 further limits which types of units are mounted on the tube part. None of the prior art references of record, which are considered to be the closest to the present invention, discloses or suggests mounting one of the units recited in claim 18 onto a tube part and disposing that same tube part in a load path.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s argument that the prior art steel is unsuitable because the present disclosure indicates that prior art steels are low-strength are not persuasive because Yoshida (US20100084892) explicitly discloses a hardening process which forms a 100% martensitic 
Regarding arguments that the prior art does not disclose mounting a unit of a motor vehicle with its particular steps and sequence of steps wherein the cold formed tube part is disposed in a load path of a bodyshell of the motor vehicle, Yoshida structural component of a load path of a bodyshell of a motor vehicle [0003-04], [0006-07], [0038], [0048], [0390-391], Yoshida discloses connecting the partially hardened tube part structural components formed to other structural components of a motor vehicle [0066-67], [0415], [0464-469], and Yoshida discloses that portions of the tube part to be attached are designed to support and respond to an impact load [0048-50]. Such disclosures by Yoshida are sufficient to meet the broadest reasonable interpretation of mounting a unit wherein the tube part is disposed in a load path. Also note that Useinov (I. A. Useinov et al., "Apparatus for heat treating sleeve pipes after thread cutting," Metal Science & Heat Treatment, vol. 16, Nos. 7-8, pp. 594-596, Jul.-Aug. 1974 (publ. Jan. 1975) is newly relied upon to meet process sequence limitations which are not met by Yoshida Zimmermann (US20140166166), Frayne (US patent no. 2891804) and Davis (US 20140265449) in combination.
Though applicant had previously separately claimed the specific units to be mounted of claim 18 (new claim added by amendment August 11, 2020), and that the structural component is of a path (claimed April 2, 2020, deleted August 11, 2020), applicant had not previously claimed the combination of both the specific units of claim 18 and disposing the tube part in a load path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736